EXHIBIT 10.2
Execution Version


REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 30, 2012, by
and among Global Telecom & Technology, Inc., a Delaware corporation (the
“Company”), Jordan Lowe (“Lowe”) and Daniel Brosk Trust dated December 22, 2006
(with Lowe, each, a “Seller” and together, the “Sellers”).


WHEREAS:


A.           In connection with the Stock Purchase Agreement, by and between
Global Telecom & Technology Americas, Inc., a subsidiary of the Company
(“Purchaser”), the Company and each of the Sellers, dated as of April 30, 2012
(as the same may be amended, modified, restated or supplemented and in effect
from time to time, the “Purchase Agreement”), the Purchaser has agreed, upon the
terms and subject to the conditions set forth in the Purchase Agreement, to
cause the Company to issue to a Seller, upon the election by such Seller
pursuant to Section 1.8 of the Purchase Agreement, shares of the Company’s
common stock (“Common Stock”).


B.           Pursuant to the Purchase Agreement, Purchaser has agreed to cause
the Company to provide certain registration rights under the Securities Act of
1933, as amended, or any similar successor statute, and the rules and
regulations thereunder (collectively, the “1933 Act”), and applicable state
securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Sellers hereby
agree as follows:


1.             DEFINITIONS.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
a.           “1934 Act” means, collectively, the Securities Exchange Act of
1934, as amended, or any similar successor statute, and the rules and
regulations thereunder.
 
b.           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.
 
c.           “Filing Deadline” means the date that is sixty (60) days after
delivery to the Company of a Demand Registration Request; provided, however,
that in the case of a Demand Registration for an offering pursuant to Rule 415,
the “Demand Registration Filing Deadline” shall mean the later of such date and
the earliest date that the Company is permitted to file the Registration
Statement by the SEC.
 


 
 

--------------------------------------------------------------------------------

 


d.           “Investor” means a Seller, any transferee or assignee thereof to
whom the Seller assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 10 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 10.
 
e.           “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, a government or any department or agency thereof, or any other
legal entity.
 
f.           “Principal Market” means, with respect to the Common Stock, the OTC
Bulletin Board; provided, however, that, if after the date of this Agreement the
Common Stock is listed on a national securities exchange, “Principal Market”
shall mean such national securities exchange; and, with respect to any other
security, “Principal Market” means the principal securities exchange or trading
market for such security.
 
g.           “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the 1933 Act and the declaration or ordering of
effectiveness of such Registration Statement(s) by the SEC.
 
h.           “Registrable Securities” means (i) the aggregate shares of Common
Stock then issued and outstanding upon exercise by either of the Sellers of
their respective rights pursuant to, and in accordance with, Section 1.8 of the
Purchase Agreement (collectively, the “Deferred Payment Shares”) and (ii) any
shares of capital stock of the Company issued or issuable with respect to the
Deferred Payment Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise; provided, however,
that any such Registrable Securities shall cease to be Registrable Securities
when (A) a Registration Statement with respect to the sale of such securities
becomes effective under the 1933 Act and such securities are disposed of in
accordance with such Registration Statement, (B) such securities are sold in
accordance with Rule 144 (as defined in Section 9) or (C) such securities are
otherwise transferred and such securities may thereafter be resold without
subsequent registration under the 1933 Act.
 
i.           “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering
Registrable Securities.
 
j.           “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.
 
k.           “Trading Day” means any day on which the Common Stock is traded on
the Principal Market; provided that “Trading Day” shall not include any day on
which the Common Stock is scheduled to trade, or actually trades, on the
Principal Market for less than 4.5 hours.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.


 
2

--------------------------------------------------------------------------------

 
 
2.            DEMAND REGISTRATION.
 
a.           Long-Form Registrations.  Subject to the terms of this Agreement,
any Investors holding at least a majority of the then-outstanding Registrable
Securities may at any time following the Closing Date, so long as at such time
there are Registrable Securities outstanding, request (any such request, a
“Long-Form Demand Registration Request”) registration of all or part of their
Registrable Securities on Form S-1, or any similar long-form
registration.  Within ten (10) days after receipt of any request pursuant to
this Section 2(a), the Company will give written notice of such request to all
other Investors holding Registrable Securities.  The Company shall prepare, and,
as soon as practicable but in no event later than the Filing Deadline, file with
the SEC a Registration Statement, and the Company shall include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion within twenty (20) days after delivery
of the Company’s notice.  All registrations requested pursuant to this Section
2(a) are referred to herein as “Long-Form Demand Registrations.”  The Company is
obligated to effect no more than three (3) Demand Registrations pursuant to this
Agreement.
 
b.           Short-Form Registrations.  In addition to the Long-Form
Registrations provided pursuant to Section 2(a), at any time following the
Closing Date that the Company is eligible to use a Form S-3 (or any similar
short-form registration) for resale of Common Stock by selling security holders,
and so long as at such time there are Registrable Securities outstanding,
Investors holding at least a majority of the then-outstanding Registrable
Securities may request (any such request, or any Long-Form Demand Registration
Request, a “Demand Registration Request”) registrations of all or part of their
Registrable Securities on Form S-3 or any similar short-form registration
(“Short-Form Demand Registrations” and, together with the Long-Form Demand
Registrations, “Demand Registrations”).  Within ten (10) Business Days after
receipt of any request pursuant to this Section 2(b), the Company will give
written notice of such request to all other Investors holding Registrable
Securities.  The Company shall prepare, and, as soon as practicable but in no
event later than the Filing Deadline, file with the SEC a Registration
Statement, and the Company shall include in such Registration Statement all
Registrable Securities with respect to which the Company has received written
requests for inclusion within twenty (20) days after delivery of the Company’s
notice.  Demand Registrations will be Short-Form Registrations whenever the
Company is permitted to use Form S-3 or any applicable short form therefor.
 
c.           Effectiveness Deadlines.  The Company shall use its reasonable
best efforts to have any Registration Statement filed pursuant to this Section 2
declared effective by the SEC as soon as practicable, but in no event later than
the date which is ninety (90) days after the date such Registration Statement is
initially filed with the SEC (the “Effectiveness Deadline”).  Notwithstanding
the foregoing, the Company may postpone for up to thirty (30) days the Filing
Deadline or the Effectiveness Deadline of a Registration Statement if the board
of directors of the Company's determines in its reasonable good faith judgment
that such Demand Registration would (i) materially interfere with a significant
acquisition, corporate organization or other similar transaction involving the
Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the 1933 Act
or 1934 Act.  


 
3

--------------------------------------------------------------------------------

 
 
The Company may delay a Demand Registration hereunder only once with respect to
each Demand Registration.

 
d.           Underwritten Demand Registrations.  If the holders of the
Registrable Securities initially requesting a Demand Registration elect to
distribute the Registrable Securities covered by their request in an
underwritten offering, they shall so advise the Company as a part of their
request made pursuant to Section 2(a) or (b), and the Company shall include such
information in its notice to the other holders of Registrable Securities. The
holders of a majority of the Registrable Securities initially requesting the
Demand Registration shall select the investment banking firm or firms to act as
the managing underwriter or underwriters in connection with such offering;
provided, that such selection shall be subject to the consent of the Company,
which consent shall not be unreasonably withheld or delayed.
 
e.           Allocation and Priority of Registrable Securities in a Demand
Registration.  If a Demand Registration involves an underwritten offering and
the managing underwriter of the requested Demand Registration advises the
Company and the holders of Registrable Securities in writing that in its opinion
the number of shares of Common Stock proposed to be included in the Demand
Registration, including all Registrable Securities and all other shares of
Common Stock proposed to be included in such underwritten offering, exceeds the
number of shares of Common Stock which can be sold in such underwritten offering
and/or the number of shares of Common Stock proposed to be included in such
registration would adversely affect the price per share of the Registrable
Securities proposed to be sold in such underwritten offering, the Company shall
include in such Demand Registration (i) first, the number of shares of Common
Stock that the holders of Registrable Securities propose to sell, and (ii)
second, the number of shares of Common Stock proposed to be included therein by
any other Persons (including shares of Common Stock to be sold for the account
of the Company and/or other holders of Common Stock) allocated among such
Persons in such manner as they may agree. If the managing underwriter determines
that less than all of the Registrable Securities proposed to be sold can be
included in such offering, then the Registrable Securities that are included in
such offering shall be allocated pro rata among the respective holders thereof
on the basis of the number of Registrable Securities owned by each such holder.
 
3.            [intentionally omitted].
 
4.            RELATED OBLIGATIONS.
 
Whenever the Company is obligated to file a Registration Statement with the SEC
pursuant to Section 2,  the holders of Registrable Securities have requested
that any Registrable Securities be registered pursuant to this Agreement, or the
Company is otherwise obligated to file a Registration Statement pursuant to this
Agreement, the Company shall use its reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:


a.           The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the applicable Registrable Securities
(and, in the case of a Demand Registration, in no event later than the
applicable Filing Deadline) and use its reasonable best

 
4

--------------------------------------------------------------------------------

 
 
efforts to cause such Registration Statement relating to the Registrable
Securities to become effective as soon as practicable after such filing (and, in
the case of a Demand Registration, in no event later than the applicable
Effectiveness Deadline). No later than the first Business Day after such
Registration Statement becomes effective, the Company shall file with the SEC
the final prospectus included therein pursuant to Rule 424 (or successor
thereto) promulgated under the 1933 Act.  The Company shall keep each
Registration Statement effective at all times (i) in the case of an underwritten
public offering, until the consummation in full of such offering (including any
period during which underwriters or dealers must deliver prospectuses in
connection therewith), and (ii) in the case of any other offering, until the
earlier of (A) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement pursuant to Rule
144 (or successor thereto) promulgated under the 1933 Act, without restriction
or condition thereunder or (B) the date on which the Investors shall have sold
all the Registrable Securities covered by such Registration Statement (any such
period, the “Registration Period”).  Such Registration Statement (including any
amendments or supplements thereto and any prospectuses (preliminary, final,
summary or free writing) contained therein or related thereto shall comply as to
form and content with the applicable requirements of the 1933 Act and shall not
contain or incorporate by reference any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they were
made, not misleading.  In the case of a Demand Registration, such Registration
Statement shall contain a “plan of distribution” approved by the holders of at
least a majority of the Registrable Securities included therein.  The term
“reasonable best efforts” shall mean, among other things, that the Company shall
submit to the SEC, within three (3) Business Days after the Company learns that
no review of a particular Registration Statement will be made by the staff of
the SEC or that the staff of the SEC has no further comments on the Registration
Statement, as the case may be, a request for acceleration of effectiveness of
such Registration Statement to a time and date not later than forty-eight (48)
hours after the submission of such request.
 
b.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration Statement
(which prospectus supplements shall be filed pursuant to Rule 424 (or successor
thereto) promulgated under the 1933 Act) as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the 1933 Act with respect
to the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of any amendment or supplement to a Registration
Statement or prospectus that is required to be filed pursuant to this Agreement
(including pursuant to this Section 4(b)) by reason of the Company filing a
report under the 1934 Act, the Company shall have incorporated such report by
reference into such Registration Statement, if applicable and permitted by law,
or shall file such amendments or supplements with the SEC on the same day.  The
Company shall use its reasonable best efforts to cause any post-effective
amendment to a Registration Statement to become effective as soon as practicable
after such filing.  No later than the third Business Day after a post-effective
amendment to a Registration Statement becomes effective, the Company shall file
with the SEC the final


 
5

--------------------------------------------------------------------------------

 
 
prospectus included therein pursuant to Rule 424 (or successor thereto)
promulgated under the 1933 Act.

c.           The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference that
have not been filed via the SEC’s EDGAR system (or successor thereto), all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, at least one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request) and (iii) such other
documents, including copies of any prospectus (preliminary, final, summary or
free writing), as such Investor may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investor.
 
d.           The Company shall use its reasonable best efforts to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by the Investors of the Registrable Securities covered by a
Registration Statement under the securities or “blue sky” laws of all the states
of the United States and any other jurisdiction reasonably requested by any
Investor, (ii) prepare and file in those jurisdictions, such amendments
(including post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 4(d) or (y) subject itself to general taxation in any such
jurisdiction.  The Company shall promptly notify each Investor that holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or its receipt of actual notice of the initiation or threatening of
any proceeding for such purpose.
 
e.           The Company shall notify each Investor in writing of the happening
of any event, as promptly as practicable after becoming aware of such event, as
a result of which any prospectus included in, or relating to, a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, nonpublic information), and promptly prepare and file with the SEC a
supplement or amendment to such Registration Statement to correct such untrue
statement or omission, and deliver at least one copy of such supplement or
amendment to each Investor.  The Company shall also promptly notify each
Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to each


 
6

--------------------------------------------------------------------------------

 
 
Investor by facsimile on the same day of such effectiveness and by overnight
mail), (ii) of any request by the SEC for amendments or supplements to a
Registration Statement or related prospectus or related information, and (iii)
of the Company’s reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
f.           The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension as
soon as reasonably possible and to notify each Investor that holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of actual notice of the initiation or threat of any proceeding
for such purpose.
 
g.           The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at such Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
h.           The Company shall use its reasonable best efforts to (i) cause all
the Registrable Securities covered by a Registration Statement to be listed on
each securities exchange or trading market on which securities of the same class
or series issued by the Company are listed.  The Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 4(h).
 
i.           The Company shall cooperate with the Investors that hold
Registrable Securities being offered and the underwriters, if any, and, to the
extent applicable, facilitate the timely preparation and delivery of
certificates shares (not bearing any restrictive legend) representing the
Registrable Securities to be offered pursuant to a Registration Statement and
enable such certificates to be in such denominations or amounts, as the case may
be, as the Investors may reasonably request and registered in such names as the
Investors may request.
 
j.           The Company shall provide a transfer agent and registrar of all
such Registrable Securities not later than the effective date of the applicable
Registration Statement.
 
k.           If requested by an Investor, the Company shall (i) as soon as
reasonably practicable incorporate in a prospectus supplement or post-effective
amendment such information as such Investor requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to such Investor, the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other


 
7

--------------------------------------------------------------------------------

 


terms of the offering of the Registrable Securities to be sold in such offering;
and (ii) as soon as reasonably practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment.
 
l.           The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by the applicable Registration Statement to be
registered with or approved by such other governmental agencies or authorities
in the United States as may be necessary to consummate the disposition of such
Registrable Securities.
 
m.           The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the 1933 Act) covering a 12-month period beginning
not later than the first day of the Company’s fiscal quarter next following the
effective date of a Registration Statement (which requirement will be deemed to
be satisfied if the Company timely files complete and accurate information on
Forms 10-Q, 10-K and 8-K under the 1934 Act and otherwise complies with Rule 158
under the 1933 Act)
 
n.           The Company shall otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC in connection with
any registration hereunder.
 
o.           Within one (1) Business Day after a Registration Statement that
covers applicable Registrable Securities is ordered effective by the SEC, the
Company shall deliver, and shall cause legal counsel for the Company to deliver,
to the transfer agent for such Registrable Securities (with copies to the
Investors whose Registrable Securities are included in such Registration
Statement) confirmation that such Registration Statement has been declared
effective by the SEC in substantially the form attached hereto as Exhibit A;
provided that if the Company changes its transfer agent, it shall immediately
deliver any previously delivered notices under this Section 4(o) and any
subsequent notices to such new transfer agent.
 
p.           To the extent not made by the underwriters in the case of an
underwritten offering, the Company shall make such filings with Financial
Industry Regulatory Authority (“FINRA”), pursuant to FINRA Rule 5110 or
otherwise (including providing all required information and paying required fees
thereto), as and when requested by any Investor, or in the case of an
underwritten offering, by any underwriter, and make all other filings and take
all other actions reasonably necessary to expedite and facilitate the
disposition by the Investors of Registrable Securities pursuant to a
Registration Statement, including reasonably cooperating with any broker-dealer
through which any Investor proposes to resell Registrable Securities and
promptly responding to any comments received from FINRA.
 
q.           Notwithstanding anything to the contrary in Section 4(e), in the
case of an offering pursuant to Rule 415, at any time after the applicable
Registration Statement has been declared effective by the SEC, the Company may
delay the disclosure of material non-public information concerning the Company
the disclosure of which at the time is not, in the good faith opinion of the
Board of Directors of the Company and its counsel, in the best interest of the
Company and not, in the opinion of counsel to the Company, otherwise required (a
“Grace


 
8

--------------------------------------------------------------------------------

 


Period”); provided, that the Company shall promptly (i) notify the Investors in
writing of the existence of material non-public information giving rise to a
Grace Period (provided that in each notice the Company shall not disclose the
content of such material non-public information to the Investors) and the date
on which the Grace Period will begin, and (ii) notify the Investors in writing
of the date on which the Grace Period ends; and, provided further, that (A) no
Grace Period shall exceed thirty (30) consecutive days, (B) during any 365 day
period such Grace Periods shall not exceed an aggregate of sixty (60) days and
(C) the first day of any Grace Period must be at least ten (10) Trading Days
after the last day of any prior Grace Period (a Grace Period that satisfies all
of the requirements of this Section 4(q) being referred to as an “Allowable
Grace Period”).  For purposes of determining the length of a Grace Period above,
the Grace Period shall begin on and include the date the Investors receive the
notice referred to in clause (i) and shall end on and include the later of the
date the Investors receive the notice referred to in clause (ii) and the date
referred to in such notice.  The provisions of Section 4(e) hereof shall not be
applicable during the period of any Allowable Grace Period.  Upon expiration of
the Grace Period, the Company shall again be bound by the provisions of the
first sentence of Section 4(e) with respect to the information giving rise
thereto unless such material non-public information is no longer applicable.
 
r.           The Company shall enter into such customary agreements (including,
in the case of underwritten offering, an underwriting agreement) and take such
other actions as the any of the Investors or underwriters, if any, may
reasonably request in order to expedite and facilitate the disposition of the
Registrable Securities and any other securities covered by a Registration
Statement.  Without limiting the foregoing, in connection with any underwritten
offering and taking into account the Company’s business needs, the Company shall
make appropriate officers of the Company available for meetings with prospective
purchasers of the Registrable Securities and prepare and present to potential
investors customary “road show” materials, in each case in accordance with the
recommendations of the underwriters and in all respects in a manner consistent
with other issuances of securities in an offering of a similar size to such
offering of the Registrable Securities.
 
5.             OBLIGATIONS OF THE INVESTORS.
 
a.           At least ten (10) Business Days prior to the first anticipated
filing date of a Registration Statement and at least five (5) Business Days
prior to the filing of any amendment or supplement to a Registration Statement
or prospectus, the Company shall notify each Investor in writing of the
information, if any, the Company requires from each such Investor if such
Investor elects to have any of such Investor’s Registrable Securities included
in such Registration Statement or, with respect to an amendment or a supplement,
if such Investor’s Registrable Securities are included in such Registration
Statement (each an “Information Request”). Provided that the Company shall have
complied with its obligations set forth in the preceding sentence, it shall be a
condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish to the
Company, in response to an Information Request, such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities at least
three (3) Business Days prior to the anticipated filing date.
 


 
9

--------------------------------------------------------------------------------

 


b.           Each Investor agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
Registration Statement in which any Registrable Securities held by such
Investors are being included.
 
c.           Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 4(f) or
the first sentence of Section 4(e) or, in the case of an offering pursuant to
Rule 415, written notice from the Company of an Allowable Grace Period, such
Investor will promptly discontinue disposition of Registrable Securities
pursuant to any Registration Statement(s) covering such Registrable Securities
until such Investor’s receipt of the copies of the supplemented or amended
prospectus contemplated by Section 4(f) or the first sentence of  Section 4(e)
or receipt of notice that no supplement or amendment is required or that the
Allowable Grace Period has ended.  Notwithstanding anything to the contrary, the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of an Investor in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which an Investor provides reasonable evidence that such Investor has
entered into a contract for sale prior to the Investor’s receipt of a notice
from the Company of the happening of any event of the kind described in Section
4(f) or the first sentence of Section 4(e) or of an Allowable Grace Period and
for which the Investor has not yet settled.
 
d.           No Investor may participate in any registration hereunder which is
underwritten unless such Investor (a) agrees to sell such Investor’s Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Investors entitled hereunder to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, that no holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such holder, such holder's ownership of its shares of
Common Stock to be sold in the offering and such holder's intended method of
distribution) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto, except as otherwise provided in Section
7.
 
6.             EXPENSES OF REGISTRATION.
 
All expenses, other than underwriting discounts and commissions and stock
transfer taxes, incurred in connection with registrations, filings and
qualifications pursuant to, or otherwise in connection with the Company’s
compliance with its obligations under, Sections 2 and 4, including all
registration, listing and qualifications fees, printers and accounting fees, and
fees and disbursements of counsel for the Company, shall be paid by the Company;
provided, however, that with respect to each Registration Statement the Company
shall not be required to pay for the expenses of more than one counsel acting on
behalf of the Investors.
 
7.             INDEMNIFICATION.
 
In the event any Registrable Securities are included in a Registration Statement
under this Agreement:
 


 
10

--------------------------------------------------------------------------------

 


a.           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Investor and any
underwriter, and the directors, officers, shareholders, partners, members,
managers, employees, agents, representatives of, and each Person, if any, who
controls any Investor or underwriter within the meaning of the 1933 Act or the
1934 Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency
authority, or body (including the SEC or any state securities commission,
authority or self-regulatory organization, in the United States or anywhere else
in the world), whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of a material fact in
(including by way of incorporation by reference) Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (including by
way of incorporation by reference) not misleading, (ii) any untrue statement or
alleged untrue statement of a material fact contained (including by way of
incorporation by reference) in any preliminary, final, summary or free writing
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made therein
(including by way of incorporation by reference), in light of the circumstances
under which the statements therein (including by way of incorporation by
reference) were made, not misleading, (iii) any violation or alleged violation
by the Company of the 1933 Act, the 1934 Act, any other law, including any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement or (iv)
any material violation of this Agreement by the Company (the matters in the
foregoing clauses (i) through (iv) being, collectively, “Violations”).  Subject
to Section 7(c), the Company shall reimburse the Indemnified Persons, promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 7(a): (x) shall
not apply to a Claim by an Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person for such
Indemnified Person expressly for use in connection with the preparation of the
Registration Statement or any such amendment thereof or supplement thereto if
such prospectus (or amendment or supplement thereto) was timely filed with the
SEC and furnished by the Company to such Investor pursuant to Section 4(c), and
(y) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on
 


 
11

--------------------------------------------------------------------------------

 


behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 10.
 
b.           In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 7(a), the Company, each of its directors, each of its
officers who signs the Registration Statement, each underwriter, broker or other
Person acting on behalf of the Investors and each Person, if any, who controls
the Company within the meaning of the 1933 Act or the 1934 Act (each an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 7(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 7(b) and the
agreement with respect to contribution contained in Section 8 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, further, however, that
the aggregate liability of the Investor in connection with any Violation shall
not exceed the net proceeds to such Investor as a result of the sale of
Registrable Securities pursuant to the Registration Statement giving rise to
such Claim.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive any transfer of the Registrable Securities by an Investor pursuant to
Section 10.
 
c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 7 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 7,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be. In any such proceeding, any
Indemnified Person or Indemnified Party may retain its own counsel, but, except
as provided in the following sentence, the fees and expenses of that counsel
will be at the expense of that Indemnified Person or Indemnified Party, as the
case may be, unless (i) the indemnifying party and the Indemnified Person or
Indemnified Party, as applicable, shall have mutually agreed to the retention of
that counsel, (ii) the indemnifying party does not assume the defense of such
proceeding in a timely manner or (iii) in the reasonable opinion of counsel
retained by the Indemnified Person or Indemnified Party, the representation by
such counsel for the Indemnified Person or Indemnified Party and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding.  The Company shall pay
reasonable fees for up to one separate legal counsel (plus local counsel) for
the Investors, and such legal counsel
 


 
12

--------------------------------------------------------------------------------

 


shall be selected by the Investors holding at least a majority in interest of
the Registrable Securities included in the Registration Statement to which the
Claim relates.  The indemnifying party shall keep the Indemnified Party or
Indemnified Person fully apprised at all times as to the status of the defense
or any settlement negotiations with respect thereto.  No indemnifying party
shall be liable for any settlement of any action, claim or proceeding effected
without its prior written consent; provided, however, that the indemnifying
party shall not unreasonably withhold, delay or condition its consent.  No
indemnifying party shall, without the prior written consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise with respect to any pending or threatened action
or claim in respect of which indemnification or contribution may be or has been
sought hereunder (whether or not the Indemnified Party or Indemnified Person is
an actual or potential party to such action or claim) which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation or which includes any admission as to fault
on the part of such Indemnified Party or Indemnified Person.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 7, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action, and shall not relieve such indemnifying party of any liability otherwise
than under this Section 7.
 
d.           The indemnification required by this Section 7 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.
 
e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liability to which
the indemnifying party may be subject pursuant to the law.
 
8.             CONTRIBUTION.
 
To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
7 to the fullest extent permitted by law; provided, however, that:  (i) no
Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale, shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any Investor shall be
limited to an amount equal to the net amount of proceeds received by such
Investor from the sale of such Registrable Securities pursuant to the
Registration Statement giving rise to such action or claim for indemnification
less the amount of any damages that such Investor has otherwise been required to
pay in connection with such sale.
 


 
13

--------------------------------------------------------------------------------

 


9.             REPORTS UNDER THE 1934 ACT.
 
With a view to making available to the holders of Registrable Securities the
benefits of Rule 144 promulgated under the 1933 Act or any other similar rule or
regulation of the SEC that may at any time permit such holders to sell
Registrable Securities of the Company to the public without registration (“Rule
144”), the Company agrees to:
 
a.           make and keep public information available, as those terms are
understood and defined in Rule 144 at all times during any Registration Period;
 
b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and
 
c.           furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144 and the 1934 Act,
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company (or information
regarding the locations thereof on the SEC’s EDGAR filing system or successor
thereto), and (iii) such other information as may be reasonably requested to
permit the Investors to sell such securities pursuant to Rule 144 without
registration.
 
10.           ASSIGNMENT OF REGISTRATION RIGHTS.
 
The rights under this Agreement shall be assignable by any of the Investors to
any assignee of such Investor’s rights under the Purchase Agreement to acquire
Registrable Securities thereunder, which assignment is made in accordance with
the terms of the Purchase Agreement and shall be effective upon delivery to the
Company of: (i) a written notice from the Investor stating the name and address
of such transferee or assignee and (ii) the written agreement of such transferee
or assignee to be bound by all of the provisions contained herein.
 
11.           AMENDMENT OF REGISTRATION RIGHTS.
 
Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least a majority of the Registrable Securities.  Any amendment or
waiver effected in accordance with this Section 11 shall be binding upon each
Investor and the Company.  No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Registrable Securities,
other than to those Investors who expressly agree to be bound thereby.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.
 


 
14

--------------------------------------------------------------------------------

 


12.           MISCELLANEOUS.
 
a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.
 
b.           Any notice, consent, waiver or other communication required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been duly given:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
Notices to the Investors:

c/o ServerCentral, Inc.
209 W. Jackson Blvd, Suite 700
Chicago, IL 60606
Facsimile:
Attention: Legal Department
 
with a copy (which shall not constitute notice, request, demand, waiver or other
communication to the Investors)  to:
 
Brozosky & Brosk, P.C.
40 Skokie Boulevard, Suite 630
Northbrook, Illinois 60062
Facsimile:
Attention: Joel Brosk, Esq.
 
Notices to the Company:
 
Global Telecom & Technology, Inc.
8484 Westpark Drive
Suite 720
McLean, VA 22101
Facsimile: 703.
Attention: General Counsel
 
with a copy (which shall not constitute notice, request, demand, waiver or other
communication to the Company) to:
 
Kelley Drye & Warren
3050 K Street, N.W.
Washington, D.C. 20007
Facsimile: 202.342.8451
Attention: Jay R. Schifferli
 

 
15

--------------------------------------------------------------------------------

 




Or, in the case of an Investor or the Company, to such other address and/or
facsimile number and/or to the attention of such other person as the recipient
party has specified by written notice given to each other party at least five
(5) days prior to the effectiveness of such change.
 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or deposit with a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.
 
c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
 
d.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of Delaware, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Delaware for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof by
registered or certified mail, return receipt requested, or by deposit with a
nationally recognized overnight delivery service, to such party at the address
for such notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
e.           This Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein.  This Agreement supersedes all prior and contemporaneous agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.
 


 
16

--------------------------------------------------------------------------------

 


f.           Subject to the requirements of Section 10, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
 
g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
h.           This Agreement and any amendments hereto may be executed and
delivered in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement, and shall become effective when counterparts have been signed by each
party hereto and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart.  In the event that any signature
to this Agreement or any amendment hereto is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.  No party hereto shall raise the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file to
deliver a signature to this Agreement or any amendment hereto or the fact that
such signature was transmitted or communicated through the use of a facsimile
machine or e-mail delivery of a “.pdf” format data file as a defense to the
formation or enforceability of a contract, and each party hereto forever waives
any such defense.
 
i.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.           All consents and other determinations to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by Investors holding at least a majority of the Registrable
Securities.  Any consent or other determination approved by Investors as
provided in the immediately preceding sentence shall be binding on all
Investors.
 
k.           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.
 
l.           Remedies referred to under this Agreement are cumulative and not
exclusive or any other remedy available to any party under any other agreement
by or among the parties or under applicable law.  The Company acknowledges that
a breach by it of any of its obligations under this Agreement may cause
irreparable harm to each of the Investors.  Accordingly, any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security or proving actual
damages), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law or in equity.
 


 
17

--------------------------------------------------------------------------------

 


m.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns and, to the extent
provided in Sections 7 and 8, each Investor, any underwriter, and the directors,
officers, shareholders, partners, members, managers, employees, agents,
representatives of, and each Person, if any, who controls any Investor or
underwriter within the meaning of the 1933 Act or the 1934 Act and each of the
Company’s directors, each of the Company’s officers who signs the Registration
Statement, and each Person, if any, who controls the Company within the meaning
of the 1933 Act or the 1934 Act, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.
 
n.           The obligations of each Investor hereunder are several and not
joint with the obligations of any other Investor, and no provision of this
Agreement is intended to confer any obligations on any Investor vis-à-vis any
other Investor.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.
 
o.           Unless the context otherwise requires, (i) all references to
Sections or Exhibits are to Sections or Exhibits contained in or attached to
this Agreement, (ii) words in the singular or plural include the singular and
plural and pronouns stated in either the masculine, the feminine or neuter
gender shall include the masculine, feminine and neuter, and (iii) the use of
the word “including” in this Agreement shall be by way of example rather than
limitation.
 
* * * * * *




[Signature Page Follows]






 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.


COMPANY:


GLOBAL TELECOM & TECHNOLOGY, INC.




By:  /s/ Chris
McKee                                                                           
Name:  Chris McKee
Title:    General Counsel

 


SELLERS:




/s/ Jordan
Lowe                                                                                                 
Jordan Lowe




DANIEL BROSK TRUST DATED DECEMBER 22, 2006




By:  /s/ Daniel Brosk                                   
Name:  Daniel Brosk
Title:    Trustee


 












[Signature Page to Registration Rights Agreement]


 
 

--------------------------------------------------------------------------------

 




EXHIBIT A
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


[TRANSFER AGENT]
Attn:


Re:           Global Telecom & Technology, Inc.


Ladies and Gentlemen:


We are counsel to Global Telecom & Technology, Inc., a Delaware corporation (the
“Company”).  In connection with the Company’s obligations under a Registration
Rights Agreement, on ____________ ___, 20__, the Company filed a Registration
Statement on Form [S-__] (File No. 333-_____________) (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”).


In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us that the SEC has entered an order declaring the Registration
Statement effective under the 1933 Act at [ENTER TIME OF EFFECTIVENESS] on
[ENTER DATE OF EFFECTIVENESS].


Very truly yours,


[ISSUER’S COUNSEL]


By:                                                              
cc:     [LIST NAMES OF HOLDERS]










 
 

